UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-6261



CARL L. HUFF, JR.,

                                            Petitioner - Appellant,

          versus


RONALD ANGELONE,

                                             Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. David G. Lowe, Magistrate Judge.
(CA-02-297)


Submitted:   April 24, 2003                    Decided:   May 2, 2003


Before NIEMEYER, GREGORY, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Carl L. Huff, Jr., Appellant Pro Se. Linwood Theodore Wells, Jr.,
Assistant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Carl L. Huff, Jr., seeks to appeal from the magistrate judge’s

order denying relief on his petition filed under 28 U.S.C. § 2254

(2000).*   An appeal may not be taken from the final order in a

habeas corpus proceeding unless a circuit justice or judge issues

a certificate of appealability.       28 U.S.C. § 2253(c)(1) (2000).

When, as here, the lower court dismisses a § 2254 petition solely

on procedural grounds, a certificate of appealability will not

issue unless the petitioner can demonstrate both “(1) ‘that jurists

of reason would find it debatable whether the petition states a

valid claim of the denial of a constitutional right’ and (2) ‘that

jurists of reason would find it debatable whether the district

court was correct in its procedural ruling.’” Rose v. Lee, 252 F.3d

676, 684 (4th Cir.) (quoting Slack v. McDaniel, 529 U.S. 473, 484

(2000)), cert. denied, 534 U.S. 941 (2001).    We have independently

reviewed the record and conclude that Huff has not satisfied this

standard. See Miller-El v. Cockrell, 123 S. Ct. 1029, 1040 (2003).

Accordingly, we deny a certificate of appealability and dismiss the

appeal.    We dispense with oral argument because the     facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.

                                                           DISMISSED



     *
       The parties consented to trial before a magistrate judge
pursuant to 28 U.S.C. § 636(c) (2000).

                                  2